
	

113 S2949 IS: Motor Vehicle Safety Whistleblower Act
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2949
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Thune (for himself, Mr. Nelson, Mr. Heller, Mrs. McCaskill, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve motor vehicle safety by encouraging the sharing of certain information.
	
	
		1.Short title
			This Act may be cited as the
		  Motor Vehicle Safety Whistleblower Act.
		2.Motor vehicle safety whistleblower incentives and protections(a)In generalSubchapter IV of chapter 301 of title 49, United States Code, is amended by adding at the end the
			 following:30172.Whistleblower incentives and protections(a)DefinitionsIn this section:(1)Covered actionThe term covered action means any administrative or judicial  action, including any related administrative or judicial
			 action, brought by the
			 Secretary or the Attorney General under
			 this chapter that in the aggregate results in monetary
			 sanctions exceeding $1,000,000.(2)Monetary sanctionsThe term monetary sanctions means monies, including penalties and interest, ordered or agreed to be paid.(3)Original informationThe term original information means information that—(A)is derived from the independent knowledge or analysis of an individual;(B)is not known to the Secretary from any other source, unless the individual is the original
			 source of the information; and(C)is not exclusively derived from an allegation made in a judicial or an administrative action, in a
			 governmental report, a hearing, an audit, or an investigation, or from the
			 news media, unless the individual is a source of the information.(4)Part supplierThe term part supplier means a manufacturer of motor vehicle equipment.(5)Successful resolutionThe term successful resolution includes any settlement or adjudication of a covered action.(6)WhistleblowerThe term whistleblower means any employee or contractor of a motor vehicle
			 manufacturer, part supplier, or dealership who voluntarily provides to the
			 Secretary original information relating
			 to any motor vehicle
			 defect, noncompliance, or any violation or alleged violation of any
			 notification or reporting requirement of this chapter which is likely to
			 cause unreasonable risk of death or serious physical injury.(b)Awards(1)In generalIf the original information that a whistleblower provided to the Secretary led to the
			 successful resolution of a covered action, the Secretary, subject to
			 subsection (c) and under the regulations promulgated under subsection (i),
			 may pay an award or awards to 1 or more whistleblowers in an aggregate
			 amount of not more than 30 percent, in total, of collected monetary
			 sanctions.(2)Payment of awardsAny amount payable under paragraph (1) shall be paid from the monetary sanctions collected, and any
			 monetary sanctions so collected shall be available for such payment.(c)Determination of awards; denial of awards(1)Determination of awards(A)DiscretionThe determination of whether, to whom, or in what amount to
			 make an award shall be in the discretion of
			 the Secretary.(B)CriteriaIn determining an award made under subsection (b), the Secretary shall take into
			 consideration—(i)if appropriate, whether a whistleblower reported or attempted to report the information internally
			 to an applicable motor
			 vehicle manufacturer, part
			 supplier, or dealership;(ii)the significance of the original information provided by the whistleblower to the successful
			 resolution of the covered action;(iii)the degree of assistance provided by the whistleblower and any legal representative of the
			 whistleblower in the covered action; and(iv)such additional factors as the Secretary considers relevant.(2)Denial of awardsNo award under subsection (b) shall be made—(A)to any whistleblower who is convicted of a criminal violation related to the covered action for
			 which the whistleblower otherwise could receive
			 an award under this section;(B)to any whistleblower who, acting without direction from an applicable motor vehicle manufacturer,
			 part supplier, or dealership, or agent thereof, deliberately causes or
			 substantially contributes to the
			 alleged violation of a requirement of	this chapter;(C)to any whistleblower who submits information to the Secretary that is based on the facts underlying
			 the covered action submitted previously by another whistleblower; or(D)to any whistleblower who fails to provide the original information to the Secretary in such form as
			 the Secretary
			 may require by regulation.(d)RepresentationA whistleblower who makes a claim for an award under subsection (b) may be represented by
			 counsel.(e)No contract necessaryNo contract with the Secretary is necessary for any whistleblower to receive an award under
			 subsection (b).(f)Appeals(1)In generalAny determination made under this section, including whether, to whom, or in what amount to make
			 an award, shall be in the discretion of the Secretary.(2)AppealsAny determination made by the Secretary under this section may be appealed by a whistleblower to
			 the appropriate court
			 of appeals of
			 the United States not later than 30 days after the determination is issued
			 by the Secretary.(3)ReviewThe court shall review the determination made by the Secretary in accordance with section 706 of
			 title 5, United States Code.(g)Protection of whistleblowers; confidentiality(1)In generalNotwithstanding section 30167, and except as provided in paragraphs (2) and (3) of this
			 subsection, the Secretary, and any officer or employee of the
			 Department of Transportation, shall not disclose any information,
			 including information provided by a whistleblower to the Secretary, which
			 could reasonably be expected to reveal the identity of a whistleblower,
			 except in accordance with the provisions of section 552a of title 5,
			 United States Code, unless and until required to be disclosed to a
			 defendant or respondent in connection with a public proceeding instituted
			 by the Secretary or any entity described in paragraph (3). For purposes
			 of section 552 of title 5, United States Code, this paragraph shall be
			 considered a statute described in subsection (b)(3)(B) of that section.(2)EffectNothing in this subsection is intended to limit the ability of the Attorney General to present such
			 evidence to a grand jury or to share such evidence with potential
			 witnesses or defendants in the course of an ongoing criminal
			 investigation.(3)Availability to government agencies(A)In generalWithout the loss of its status as confidential in the hands of the Secretary, all information
			 referred to in paragraph (1) may, in the discretion of the Secretary,
			 when determined by the Secretary to be necessary or appropriate to
			 accomplish the purposes of this chapter and in
			 accordance with subparagraph (B), be made available to the following:(i)The Department of Justice.(ii)An appropriate department or agency of the Federal Government, acting within the scope of its
			 jurisdiction.(B)Maintenance of informationEach entity described in subparagraph (A) shall maintain information
			 described in that subparagraph as confidential, in accordance with the
			 requirements in paragraph (1).(h)Provision of false informationA whistleblower who knowingly and willfully makes any false, fictitious, or fraudulent statement or
			 representation, or who makes or uses any false writing or document knowing
			 the same to contain any false, fictitious, or fraudulent statement or
			 entry, shall not be entitled to an award under this section and shall be
			 subject to prosecution under section 1001 of title 18.(i)RegulationsNot later than 1 year after the date of enactment of the Motor Vehicle Safety Whistleblower Act, the Secretary shall promulgate regulations to implement the requirements of this section..(b)Rule of construction(1)Original informationInformation submitted to the Secretary of Transportation by a whistleblower in accordance with the
			 regulations
			 to implement the requirements of section 30172, United States Code, shall
			 not lose its status as original
			 information solely because the whistleblower submitted the information
			 prior to the effective date of the regulations if that
			 information was submitted after the date of enactment of this Act.(2)AwardsA whistleblower may receive an award under section 30172, United States Code, regardless of whether
			 the violation underlying
			 the covered action occurred prior to the date of enactment of this Act.(c)Conforming amendmentsThe table of contents of subchapter IV of chapter 301 of title 49, United States Code, is amended
			 by adding at the end the following:30172. Whistleblower incentives and protections..
			
